DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed August 11, 2021 has been entered. Claims 2, 4, 6, and 13-19 remain pending in the application. Claims 1, 3, 5, and 7-12 have been cancelled. Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed June 17, 2021, except for those noted below.

Claim Objections
Claim 1 is objected to because there appears to be a typographical error regarding “acne akin conditions” as opposed to “acne skin conditions” in line 10.  Appropriate correction is required.
Claim 16 is objected to because there is a lack of antecedent basis for “the wavelength of the emitted light” and “the intensity of the emitted light” in lines 2 and 3. Appropriate correction is required. 
Claim 19 is objected to because there is a lack of antecedent basis for “the folded conductors” in line 1. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 17, the claim limitation “The device of claim 1” in line 1 renders the claim indefinite. Because claim 1 has been canceled, the dependency of claim 17 is unclear. For examination purposes, claim 17 has been interpreted to be dependent on claim 2. It is suggested to amend Claim 17, line 1 to “The device of claim 2,”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (WO 2009/081910) in view of Mendes et al. (USPN 5549660), in further view of Park et al. (WO 2010/087559) in further view of Island et al. (US 2009/0043294).
phototherapy device (light irradiation device 100), comprising: a housing (body 220) including a body portion and a top surface (Figure 1); the body portion housing a switch (operation button 600), a battery (power supply 500), a computer (controller 400 having signal processing circuit 410), and a light emitter (light source 300) configured and arranged to emit light from a bottom surface of the body portion (Figure 1); and an attachment portion (head 210) having an inner surface defining an aperture (opening 211) configured to permit unmitigated light passage therethrough (Figure 1), the attachment portion being configured to retain the device to a user's skin at an appropriate distance and bathe a targeted area of the skin with light from the light emitter (“The light emitted by the light source 300 irradiates the skin S through the opening 211.” [0031]; Figure 1); wherein the computer includes a circuit board (controller 400 has signal processing circuit 410), having a flexible connection to the switch (via wire connection shown in Figure 1, “presses the operation button 600” [0034]) for aligning the switch, the battery and the light emitter, the switch accessible through the housing with the aperture (Figure 1, wherein the body 220 containing the switch, battery, and light emitter is aligned with the aperture); and wherein the light emitter and the attachment portion are disposed on a bottom surface of the circuit board directed at the aperture (Figure 1, wherein the light emitter and attachment portion are disposed on a bottom surface via their attachment to the body 220 housing the circuit board. It is noted that the claim language does not require that either the attachment portion or the light emitter is disposed directly on bottom surface of the circuit board); and wherein the computer is configured to perform at least one of: directing the light emitter to pulse, control a change the wavelength of the emitted light from the light emitter, or change the intensity of the emitted light from the light emitter (“The controller 400 controls the power supply 500 so as to control the on / off of the light source based on the operation of the operation button 600” [0033]).
Yamashita fails to explicitly teach the phototherapy device is for treating acne and acne scars, the light so emitted configured to have therapeutic effects for acne akin [skin] conditions 
Mendes teaches a phototherapy device for treating acne (Figures 1 and 3) comprising a housing (light source 1) comprising a light emitter that is an LED (LEDs 4 on planar surface 40) and a computer (control unit 2), the phototherapy device permitting unmitigated light passage towards the user’s skin (Figure 3), the light so emitted configured to have therapeutic effects for acne akin [skin] conditions based on predetermined wavelengths of the emitted light, wherein the light emitted is configured to exhibit at least one of optimized wavelengths of light, combination of wavelengths, intensity, pulse frequency, and exposure duration (“method of relieving acne by illumination including the steps of utilizing at least one light emitting diode (LED) by driving each of the at least one diodes in a substantially continuous wave (CW) mode to generate light radiation in a narrow bandwidth centered at a wavelength suitable for acne relief, concentrating the light of the at least one diodes and projecting the light to an acne-affected dermal zone for biostimulative treatment thereof and maintaining the light radiation for a prescribed treatment duration.” [Col 1, line 48-58]); and wherein the computer is configured to change the intensity of the emitted light from the LED (“An amplitude and/or duty cycle variation circuit 12 provides a d.c. signal with a variable amplitude and/or duty cycle which is fed to the driver 6 of the light source 1. Thus, the light source 1 emits light continuously with a magnitude and/or duty cycle determined by amplitude/duty cycle variation circuit 12.” [Col 2, lines 45-49]).

Modified Yamashita in view of Mendes fails to explicitly teach the phototherapy device further includes that the flexible connection includes conductors extending from the circuit board to the switch; and based on disposing the switch for inverting the conductors to align with the light emitter, circuit board, and battery and centered in an interior of the housing. Park teaches a phototherapy device (light acupuncture device 100) comprising a housing (upper case 110 and lower case 120) including a body portion (lower case 120) and a top surface (upper case 110); the body portion housing a switch (button 130 with pressing protrusion 131), a battery (battery 145), a computer (microprocessor 144), and a light emitter (emitting LED 141); and an attachment portion (sticker 160) having an inner surface defining an aperture (hole 161) configured to permit light passage therethrough (“hole 161 is formed in the center so that the color light intensively irradiated through the hole 121 of the lower case 120 is transmitted” [42]), the device including that the switch (button 130) is aligned with the light emitter (LED 141), circuit board (microprocessor 144), and battery (battery 145) and centered in an interior of the housing (Figures 1 and 3). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the phototherapy device of Yamashita to include that the switch is aligned with the light emitter, circuit board, and battery and centered in an interior of the housing based on the teachings of Park to provide the 
Modified Yamashita in view of Park fails to explicitly teach the phototherapy device further includes that the flexible connection includes conductors extending from the circuit board to the switch; and based on disposing the switch for inverting the conductors to align switch within the housing. Island teaches a phototherapy device (treatment device 10) comprising a housing including a body portion (barrel 40) and a top surface (bezel 45); the body portion housing a sensing structure (sensing structure 65), and a circuit board (control circuitry 85); and a flexible connection including conductors (ribbon cable 75) extending from the circuit board to the sensing structure (Figures 4 and 5), and based on disposing the sensing structure for inverting the conductor, aligning the sensing structure within the housing (Figures 4 and 5, wherein the ribbon cable extends downward, or is inverted, to attach to the control circuitry when the device is assembled). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the phototherapy device of Yamashita to include that the flexible connection includes conductors that invert to align the switch centered in an interior of the housing based on the teachings of Island to provide a flexible connection between the switch and circuit board that allows for ergonomic placement of the switch (Island [0033], Figure 5 and Park Figure 1). 

Regarding claims 13 and 17, modified Yamashita teaches the device of claim 2, wherein the light emitter is a single light emitter (light source 300) centered in the aperture (opening 211; Figure 1). Modified Yamashita fails to explicitly teach the housing includes a switch aperture through the top surface for access to the switch; and the light emitter is a single LED centered in the aperture. Park teaches a phototherapy device (light acupuncture device 100) comprising a housing (upper case 110 and lower case 120) including a body portion (lower case 120) and a top surface (upper case 110); the body portion housing a switch (button 130 with pressing switch aperture (opening through upper case 110; Figure 3) through the top surface for access to the switch ([29]); and the light emitter is a single LED (emitting LED 141) centered in the aperture (hole 161; Figure 3). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the phototherapy device of Yamashita to include that the light emitter is a single LED centered in the aperture based on the teachings of Park to provide the phototherapy device with a compact design such that it is able to direct the predetermined wavelength of emitted light to only the specific desired treatment area (Park [10]; Figure 1). 

Regarding claim 18, modified Yamashita teaches the device of claim 2. Modified Yamashita fails to explicitly teach the switch aligns with the circuit board, battery and aperture from folding the conductors from the circuit board to the switch and around the battery. Park teaches a phototherapy device (light acupuncture device 100) comprising a housing (upper case 110 and lower case 120) having a switch (button 130 with pressing protrusion 131), a battery (battery 145), a computer (microprocessor 144), and a light emitter (emitting LED 141); and an attachment portion (sticker 160) having an inner surface defining an aperture (hole 161), the device including that the switch (button 130) is aligned with the computer (microprocessor 144 on substrate 147), battery (battery 145), and aperture (hole 161; Figure 3), wherein the battery (battery 145) located between the switch and the computer (Figure 3). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the phototherapy device of Yamashita to include that the switch is aligned with the circuit board, and the battery is located between the switch and the circuit 

Regarding claim 19, modified Yamashita teaches the device of claim 2. Modified Yamashita fails to explicitly teach the folded conductors define a separation for enclosing the battery in a battery cage. Park teaches a phototherapy device (light acupuncture device 100) comprising a housing (upper case 110 and lower case 120) having a switch (button 130 with pressing protrusion 131), a battery (battery 145), a computer (microprocessor 144), and a light emitter (emitting LED 141); and an attachment portion (sticker 160) having an inner surface defining an aperture (hole 161), the device including that the switch (button 130) is aligned with the computer (microprocessor 144 on substrate 147), battery (battery 145), and aperture (hole 161; Figure 3), wherein the battery (battery 145) located in a separation between the switch and the computer (Figure 3) and is enclosed in a battery cage (battery cap 146). Before the . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (WO 2009/081910) in view of Mendes et al. (USPN 5549660), in further view of Park et al. (WO 2010/087559) in further view of Island et al. (US 2009/0043294) as applied in claim 2 above, and further in view of Wagenaar Cacciola (USPN 9415237). 
Regarding claim 6, modified Yamashita teaches the device of claim 2. Modified Yamashita fails to explicitly teach wherein the attachment portion is a pad having a first side with adhesive thereon, a second side opposite the first side; the pad connected to the bottom surface of the body portion, wherein the pad is made from a compressible material, contains the aperture through which the light can pass, and comprising adhesive on the second side for pad (sticker 160; Figure 3) having a first side with adhesive thereon, a second side opposite the first side; the pad connected to the bottom surface of the body portion, contains the aperture (hole 161) through which the light can pass Figure 3), and comprising adhesive on the second side for attachment to the skin (“a double-sided adhesive sticker…having a hole formed in the center so that the colored light intensively irradiated through the hole of the lower case is transmitted on the outer bottom surface of the lower case is attached, and the other side of the sticker is attached to the acupuncture points of the body.” [16]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the attachment portion of the phototherapy device of Yamashita to include a pad having a first side with adhesive for attachment to the bottom surface of the body portion and a second side with adhesive for attachment to the skin based on the teachings of Park to provide secure, hands-free attachment of the phototherapy device to the treatment location (Park [16]). 
Modified Yamashita in view of Park fails to explicitly teach the wherein the pad is made from a compressible material. Wagenaar Cacciola teaches a phototherapy device (light treatment system 10) having a housing (housing 40) and an attachment portion that is a pad made from a compressible material (resilient material 80; Figure 1). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the attachment portion of Yamashita in view of Park to be made from a compressible material based on the teachings of Wagenaar Cacciola to ensure a comfortable interface between the device and the skin (Wagenaar Cacciola [Col 7, line 67]). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (WO 2009/081910) in view of Mendes et al. (USPN 5549660), in further view of Park et al. (WO 2010/087559) in further view of Island et al. (US 2009/0043294) as applied in claim 2 above, in further view of Pai et al. (US 2016/0361564). 
Regarding claim 14, Yamashita teaches the device of claim 2 wherein the body of the housing is secured to the circuit board (Figure 1). Yamashita fails to explicitly teach the body of the housing is secured to the circuit board by one of a snap-fit, twist-fit, and a thread. Pai teaches a phototherapy device (light therapy device 100) comprising a housing (lid 140) and a circuit board (circuit board 120), wherein a light emitter (lighting unit 122) and an attachment portion (base 110) are disposed on a bottom surface of the circuit board (Figure 3), wherein the body of the housing is secured to the circuit board by a twist-fit (“The lid 140 can be engaged with the base 114 by placing the engaging portion 143 into the open groove 114 and rotating the engaging portion 143 clockwise.” [0038]; Figure 3). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the phototherapy device of Yamashita to include that he housing is secured to the circuit board by a twist-fit based on the teachings of Pai to allow access to the battery in order to replace the battery and allow the phototherapy device to be reusable (Pai [0038]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 6, and 13-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “electrical connections between the switch and the circuit board are provided by a flat ‘ribbon cable’…that is inverted in a ‘U’ shape around the battery” [Remarks, Page 6], “the inversion resulting from looping the flexible connection” [Remarks, Page 6]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Regarding the argument that “the Office Action incorrectly states…that ‘the claim language does not require that either the attachment portion or the light emitter is disposed directly on the bottom surface of the circuit board’”, the examiner respectfully disagrees. The claims, as currently presented require “the light emitter and attachment portion are disposed on a bottom surface of the circuit board directed at the aperture”. This limitation is broader than, for example, “the light emitter and attachment portion are located directly on a bottom surface of the circuit board directed at the aperture”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783